DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed May 15, 2019, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
Patent citation #10 for US 5403485 has been provided with the incorrect name of patentee of Dungweg et al. The correct name of patentee for US 5403485 is Dunweg et al. Thus, it is unclear whether Applicant is intending to cite US 5403485 or another document to Dungweg et al.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 1, 2, 6-15, 17-20 are objected to because of the following informalities:  
	In regards to claim 1, “used dialysis fluid” should be changed to “a used dialysis fluid”.

	In regards to claim 1, “the processed nanoclay absorbs” should be changed to “the processed nanoclay particles absorb”.
	In regards to claim 1, “the dialysis fluid” should be changed to “the used dialysis fluid”.
	In regards to claim 2, “hemodialysis fluid” should be changed to “a hemodialysis fluid”.
	In regards to claim 6, “the processed nanoclay is” should be changed to “the processed nanoclay particles are”.
	In regards to claim 7, “the processed nanoclay includes” should be changed to “the processed nanoclay particles include”.
	In regards to claim 8, “the processed nanoclay comprises” should be changed to “the processed nanoclay particles comprise”.
	In regards to claim 9, “the processed nanoclay is” should be changed to “the processed nanoclay particles are”.
	In regards to claim 10, “the processed nanoclay includes” should be changed to “the processed nanoclay particles include”.
	In regards to claim 11, “peritoneal dialysis fluid” should be changed to “a peritoneal dialysis fluid”.
	In regards to claim 11, “used dialysis fluid” should be changed to “a used dialysis fluid”.
	In regards to claim 11, “the used peritoneal dialysis fluid” should be changed to “the used dialysis fluid”.
	In regards to claim 12, “the processed nanoclay” should be changed to “the at least one processed nanoclay”.

	In regards to claim 14, “the used peritoneal dialysis fluid” should be changed to “the used dialysis fluid”.
	In regards to claim 15, “wastes” should be changed to “the body wastes”.
	In regards to claim 17, “peritoneal dialysis solution” should be changed to “a peritoneal dialysis solution”.
	In regards to claim 17, the first recitation of “the patient” should be changed to “a patient”.
	In regards to claim 17, “used peritoneal dialysis fluid” should be changed to “a used peritoneal dialysis fluid”.
	In regards to claim 17, “ammonium ions or phosphate ions” should be changed to “ammonium ions and phosphate ions”.
	In regards to claim 17, “the processed nanoclay” should be changed to “the at least one processed nanoclay”.
	In regards to claim 17, “peritoneal dialysis fluid” should be changed to “a peritoneal dialysis fluid”.
	In regards to claim 18, “the peritoneal dialysis fluid” should be changed to “the used peritoneal dialysis fluid”.
	In regards to claim 19, “the used peritoneal dialysis solution” should be changed to “the used peritoneal dialysis fluid”.
	In regards to claim 19, “the dialysis fluid” should be changed to “the used peritoneal dialysis fluid”.
.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, the term "about 1 nm" is a relative term which renders the claim indefinite.  The term "about 1 nm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-10 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, the term "about 200 nm" is a relative term which renders the claim indefinite.  The term "about 200 nm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-10 are rejected by virtue of being dependent upon claim 1.

	In regards to claim 11, the term "about 1 nm" is a relative term which renders the claim indefinite.  The term "about 1 nm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 12-16 are rejected by virtue of being dependent upon claim 11.
	In regards to claim 11, the term "about 200 nm" is a relative term which renders the claim indefinite.  The term "about 200 nm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 12-16 are rejected by virtue of being dependent upon claim 11.
	In regards to claim 11, the claim recites the limitation "the peritoneal dialysis fluid".  There is insufficient antecedent basis for this limitation in the claim. Also, if said limitation "the peritoneal dialysis fluid" is intended to be the same component as previously recited “the used peritoneal dialysis fluid”, it is unclear why the used peritoneal dialysis fluid is being pumped back into the peritoneal cavity of the patient. Claims 12-16 are rejected by virtue of being dependent upon claim 11.
	In regards to claim 16, the claim recites “pumping”. Claim 16 depends upon claim 11. Claim 11 recites “pumping peritoneal dialysis fluid…”, “pumping used dialysis fluid…”, and “pumping the peritoneal dialysis fluid…”. It is unclear whether “pumping” of claim 16 is the same as one of the three pumping steps of claim 11 or a different step.
	In regards to claim 17, the term "about 200 nm" is a relative term which renders the claim indefinite.  The term "about 200 nm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 18-20 are rejected by virtue of being dependent upon claim 17.
	In regards to claim 18, the claim recites “waste ammonium and phosphate ions”. Claim 18 depends upon claim 17. Claim 17 recites “ammonium ions or phosphate ions”. It is unclear whether the two terms refer to the same components or to different components.
	In regards to claim 18, the claim recites “ions”. Claim 18 depends upon claim 17. Claim 17 recites “ions”. It is unclear whether the two terms refer to the same components or to different components.
	In regards to claim 20, the claim recites “ammonium ion”. Claim 20 depends upon claim 17. Claim 17 recites “ammonium ions”. It is unclear whether the two terms refer to the same components or to different components.

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6-11, 13-17, and 19 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Schilthuizen et al (US 2010/0100027).
	In regards to claim 1, Schilthuizen et al teaches a method for refreshing used dialysis fluid, the method comprising: 
providing a filter (sorption-filter [E]) with processed nanoclay particles (nanoclays, preferably an exfoliated nanoclay) (paragraphs [0014][0019][0020])
flowing a used dialysis fluid through the filter so that the processed nanoclay absorbs waste product ions from the used dialysis fluid (said dialysate fluid… is forced through said sorption filter)(sorption nanoclay… preferably functionalized for sorption of anions, cations) (Abstract)(paragraph [0060])
replacing the waste product ions with ions from the processed nanoclay particles to refresh the dialysis fluid (suitable sorption material with ion-exchange… is a clay, in particular a nanoclay) (paragraph [0089]), wherein the refreshed dialysis fluid is capable of reuse as a dialysis fluid (purified dialysate fluid) (Abstract)
This 102(e)/103(a) rejection is appropriate since the interpretation of the claim(s) is in dispute, i.e., given one interpretation, a rejection under 35 U.S.C. 102 is appropriate and given another interpretation, a rejection under 35 U.S.C. 103(a) is appropriate. See MPEP § § 2111-2116.01 for guidelines on claim interpretation.

	In regards to claim 4, Schilthuizen et al teaches wherein the ions from the processed nanoclay particles used for replacement are magnesium (Mg) (paragraph [0084]).
 	In regards to claim 6, Schilthuizen et al teaches wherein the processed nanoclay is exfoliated clays (paragraph [0020]).
	In regards to claim 7, Schilthuizen et al teaches wherein the processed nanoclay includes a smectite (paragraph [0089]).
	In regards to claim 8, Schilthuizen et al teaches wherein the processed nanoclay comprises swellable nanoclays such as smectite nanoclays (paragraph [0089]).
	In regards to claim 9, Schilthuizen et al teaches wherein the processed nanoclay is processed montmorillonite clay (paragraph [0089]).
	In regards to claim 10, Schilthuizen et al teaches wherein the processed nanoclay includes a cationic ion exchange compound (paragraph [0092]).  
	In regards to claim 11, Schilthuizen et al teaches a method for performing peritoneal dialysis comprising:
pumping peritoneal dialysis fluid into a peritoneal cavity of a patient (fill the abdomen with a dialysis solution) (paragraph [0003])
absorbing body wastes into the peritoneal dialysis fluid while inside the peritoneal cavity (The peritoneal membrane, which lines the walls of the abdominal cavity, allows waste products and extra fluid to pass from the blood into the dialysis solution) (paragraph [0003])
pumping used dialysis fluid from the peritoneal cavity (saturated dialysis solution is then drained from the body) (paragraph [0003]) and into a cartridge (Figure 1)(inlet (4) for entry of dialysate fluid… into said device) (Abstract)
removing body wastes from the used peritoneal dialysis fluid via the cartridge (sorption-filter (E) for removing toxins, toxic solutes, toxic small and middle-sized molecules and protein bound toxins from the dialysate fluid)(said dialysate fluid… is forced through said sorption filter) (Abstract), wherein the cartridge includes at least one processed nanoclay (nanoclays, preferably an exfoliated nanoclay) (paragraphs [0014][0019][0020])
pumping the peritoneal dialysis fluid from the cartridge to the peritoneal cavity of the patient after the step of removing (an outlet (5) for the removal of purified dialysate fluid… from said device)(return of the peritoneal dialysis fluid) (Abstract)(Figure5)(paragraph [0055])
Concerning the limitation of the at least one processed nanoclay having at least one dimension from about 1 nm to about 200 nm, Schilthuizen et al teaches the at least one processed nanoclay having at least one dimension (size) of approximately 1-1000 nm, more preferably 1-100 nm (paragraphs [0087][0088][0089]). It is unclear what is meant by the term "about 200 nm" in Applicant's claimed range, as Applicant does not define the term "about". Therefore, on one hand, one could argue that Schilthuizen et al teaches the at least one processed nanoclay having at least one dimension from about 1 nm to about 200 nm, since 1-100 nm of Schilthuizen et al is about or close to Applicant's claimed range of “about 1 nm to about 200 nm”, but on the other hand, one could argue that 1-100 nm of Schilthuizen et al is not about or close to Applicant's claimed range of “about 1 nm to about 200 nm”. Regardless, at the time the invention was made, This 102(e)/103(a) rejection is appropriate since the interpretation of the claim(s) is in dispute, i.e., given one interpretation, a rejection under 35 U.S.C. 102 is appropriate and given another interpretation, a rejection under 35 U.S.C. 103(a) is appropriate. See MPEP § § 2111-2116.01 for guidelines on claim interpretation.
	In regards to claim 13, Schilthuizen et al teaches exchanging phosphate ions from the used dialysis fluid while within the cartridge with at least one anion from the processed nanoclay (paragraphs [0030][0083][0084]).  
	In regards to claim 14, Schilthuizen et al teaches filtering particulates and debris from the used peritoneal dialysis fluid (Abstract).
	In regards to claim 15, Schilthuizen et al teaches wherein the cartridge is a sorbent cartridge (Abstract). Schilthuizen et al itself does not teach removing wastes using at least one of urease, zirconium oxide, zirconium phosphate, or zirconium carbonate provided by the sorbent cartridge; however, Schilthuizen et al does state in the Background of the Invention section that US 2003/0097086 discloses removing wastes using urease provided by a sorbent cartridge (one 
	In regards to claim 16, Schilthuizen et al teaches wherein pumping is performed via a wearable device worn by the patient and providing the cartridge (Figure 5).
	In regards to claim 17, Schilthuizen et al teaches a method for performing peritoneal dialysis comprising: 
providing a volume of peritoneal dialysis solution (dialysis solution) (paragraph [0003])
pumping the peritoneal dialysis solution into a peritoneal cavity of the patient (fill the abdomen with a dialysis solution) (paragraph [0003])
pumping used peritoneal dialysis fluid from the peritoneal cavity (saturated dialysis solution is then drained from the body) (paragraph [0003])
filtering particulates and debris from the used peritoneal dialysis fluid using a filter [E] (sorption-filter (E) for removing toxins, toxic solutes, toxic small and middle-sized molecules and protein bound toxins from the dialysate fluid)(said dialysate fluid… is forced through said sorption filter) (Abstract)
removing body wastes from the used peritoneal dialysis fluid while within a cartridge (Figure 1)(sorption-filter (E) for removing toxins, toxic solutes, toxic small and middle-sized molecules and protein bound toxins from the dialysate fluid)(said dialysate 
exchanging phosphate ions (phosphate) from the used peritoneal dialysis fluid with ions from the processed nanoclay (ion exchange) (paragraphs [0030][0083][0084])
pumping peritoneal dialysis fluid from the cartridge to the peritoneal cavity of the patient (an outlet (5) for the removal of purified dialysate fluid… from said device)(return of the peritoneal dialysis fluid) (Abstract)(Figure5)(paragraph [0055])
Concerning the limitation of the at least one processed nanoclay having at least one dimension from about 1 nm to about 200 nm, Schilthuizen et al teaches the at least one processed nanoclay having at least one dimension (size) of approximately 1-1000 nm, more preferably 1-100 nm (paragraphs [0087][0088][0089]). It is unclear what is meant by the term "about 200 nm" in Applicant's claimed range, as Applicant does not define the term "about". Therefore, on one hand, one could argue that Schilthuizen et al teaches the at least one processed nanoclay having at least one dimension from about 1 nm to about 200 nm, since 1-100 nm of Schilthuizen et al is about or close to Applicant's claimed range of “about 1 nm to about 200 nm”, but on the other hand, one could argue that 1-100 nm of Schilthuizen et al is not about or close to Applicant's claimed range of “about 1 nm to about 200 nm”. Regardless, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the at least one dimension of the at least one processed nanoclay, of the method of Schilthuizen et al, to be from about 1 nm to about 200 nm, because Applicant has not disclosed that said claimed range of the at least one dimension of the at least one processed nanoclay provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform This 102(e)/103(a) rejection is appropriate since the interpretation of the claim(s) is in dispute, i.e., given one interpretation, a rejection under 35 U.S.C. 102 is appropriate and given another interpretation, a rejection under 35 U.S.C. 103(a) is appropriate. See MPEP § § 2111-2116.01 for guidelines on claim interpretation.
	In regards to claim 19, Schilthuizen et al teaches wherein the filter is a first filter [E] and which further includes filtering bacteria and microorganisms from the used peritoneal dialysis solution using an antimicrobial filter (the device… can also be embodied… in… peritoneal dialysis equipment)(anti-microbial control system consisting of embodied anti-microbial materials in the disposable parts of the system (… filter cartridge)) (paragraphs [0148][0149]). However, Schilthuizen et al does not teach that the antimicrobial filter is a second filter, as Schilthuizen et al teaches a single filter [E] that filters particulates and debris from the used peritoneal dialysis fluid (Abstract) and filters bacteria and microorganisms from the used peritoneal dialysis solution (paragraphs [0148][0149]). But at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the antimicrobial filter, of the method of Schilthuizen et al, to be a second filter, because Applicant has not disclosed that the antimicrobial filter being a second filter in distinction to the filter being a first filter provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the single filter that filters particulates and debris from the used peritoneal dialysis fluid and filters bacteria and microorganisms from the used .

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schilthuizen et al, as applied to claim 1 above, and further in view of Joo et al (US 7,083,854).
	In regards to claim 3, Schilthuizen et al teaches wherein the filter used for refreshing the used dialysis fluid comprises hollow fibers (nanofibers)(microporous hollow carbon fibers) (paragraphs [0015][0016][0019][0023][0104]); however, Schilthuizen et al is silent about wherein the processed nanoclay particles are specifically contained within a wall or a lumen of the hollow fibers, as Schilthuizen et al only teaches a combination of the hollow fibers and the processed nanoclay particles (paragraphs [0019][0020][0023][0024]). Joo et al teaches a method, wherein nanoclay particles (silicate layers) are contained within a wall or a lumen (axially aligned through the fiber) of the hollow fibers (thermoplastic polymer nanoclay composite fiber) (Abstract). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the processed nanoclay particles, of the method of Schilthuizen et al, to be contained within a wall or a lumen of the hollow fibers, as taught by Joo et al, as such will provide significantly increased mechanical properties to the hollow fibers (column 1, lines 21-24).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schilthuizen et al, as applied to claim 1 above, and further in view of Sorenson et al (US 2002/0123715).
In regards to claim 5, Schilthuizen et al is silent about testing the used dialysis fluid for a concentration of a waste product. Sorenson et al teaches a method, comprising about testing a used dialysis fluid (used dialysate) for a concentration of a waste product (sensor (not shown) to determine waste product concentration) (paragraph [0051]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method, of Schilthuizen et al, with testing the used dialysis fluid for a concentration of a waste product, as taught by Sorenson et al, as such will provide an indication of the condition of the used dialysate (paragraph [0054]) for which it will be useful to determine whether to refresh the used dialysate, having a manageable concentration of waste product, or to dispose of the used dialysate, having a too high concentration of waste product, in favor of new dialysate.

Claims 12, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schilthuizen et al, as applied to claims 11 and 17 above, and further in view of Pan et al (US 2003/0113931).
	In regards to claim 12, Schilthuizen et al teaches exchanging from the used dialysis fluid while within the cartridge with at least one cation from the processed nanoclay (paragraph [0092]); however, Schilthuizen et al does not teach that ammonium is removed from the used dialysate fluid. Pan et al teaches a method, wherein ammonium is removed from a used dialysate fluid (paragraph [0005]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method, of Schilthuizen et al, with ammonium being removed from the used dialysate fluid, as taught by Pan et al, as such will allow for spent dialysate to be regenerated into fresh dialysate by removing the undesired components, such as ammonium, from the dialysate (paragraph [0005]).

	In regards to claim 20, Schilthuizen et al does not teach converting urea in the dialysis fluid to ammonium ion using urease provided in the cartridge. Pan et al teaches a method, comprising converting urea in a dialysis fluid to ammonium ion using urease provided in a cartridge (sorbant cartridge [50]) (paragraph [0100]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method, of Schilthuizen et al, with converting urea in the dialysis fluid to ammonium ion using urease provided in the cartridge, as taught by Pan et al, as such will allow for removing urea from the dialysate (paragraph [0100]), which will allow for spent dialysate to be regenerated into fresh dialysate by removing the undesired components, such as urea, from the dialysate (paragraph [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783